Citation Nr: 1628512	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was initially granted service-connection for PTSD and a 30 percent rating in a May 2007 rating decision.  The Veteran then filed an October 2011 claim for increase evaluation for his service-connected PTSD.  The April 2012 rating decision denied the increased rating claim and the Veteran filed a timely April 2013 notice of disagreement.  Subsequently, the claim was increased to 50 percent, effective September 21, 2011, in an October 2013 rating decision.  Although a higher rating has been assigned by the RO for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As to the Veteran's representation, the Veteran was previously represented by a private attorney.  In October 2015, his prior representative motioned to withdraw from representation in accordance with 38 C.F.R. § 20.608 (2016).  The Board granted the motion in April 2016.  Thereafter, the Board issued a June 2016 letter to the Veteran seeking clarification in regard to representation.  To date, the Veteran has not responded to the representation clarification letter, nor has he submitted documentation appointing a new representative; as such, the Board considers the Veteran to be presently unrepresented.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating from the current 50 percent rating and also entitlement to a TDIU.

The Veteran was provided a VA psychiatric examination, most recently in April 2012.  The Veteran reported avoidance, diminished interest in activities, detachment, difficulty sleeping, irritability, difficulty concentrating, hypervigilance and an exaggerated startle response.  He reported that he last worked in October 2011 as a maintenance director for an assisted living facility, but that he resigned because he was not able to keep up with the mental demands and stress of the jobs.

The examiner noted the Veteran's symptoms include depression, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  She further noted that the Veteran indicated several mental health symptoms that could be associated with decreased work efficiency and an intermittent inability to complete tasks in an occupational setting, regardless of whether the work involves physical or sedentary tasks.  The GAF score was 60.

Additionally, the Veteran receives mental health treatment with the VA.  A January 2013 VA treatment record indicates mood dyscontrol, violence, aggression, concentration difficulties and difficulty sleeping.  The examiner notes the Veteran's mood ranges from good to unstable, with his affect being irritable and intimidating.  He further notes that the Veteran has been unemployed since October 2011 and that previously he worked as an electrician and a heating and air conditioning technician, from 2007 to 2011.  No further VA treatment records have been received since January 2013, although the record indicates a plan renewal date of January 2014.

The Veteran's last VA psychiatric examination was conducted in April 2012, more than four years ago.  Review of the clinical record reflected in the foregoing suggests the possibility of a worsening of his service-connected PTSD since the last VA examination.  If a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the TDIU claim, the Veteran submitted an October 2011 VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  Thereafter, VA issued a March 2012 notice letter, satisfying VA's duty to notify due under 38 C.F.R. § 3.159(b) (2015).  This was followed by an October 2013 rating decision, denying the claim.  While the Veteran's employability was discussed in the April 2012 VA psychiatric examination, the examiner did not specifically address whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment and he had only recently stopped working.

Further, as the issue of entitlement to a higher rating for service-connected PTSD and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  Upon remand, the RO shall afford the Veteran a separate VA examination to determine whether he is unemployable due to his service-connected disabilities.

As noted above, the Veteran is receiving VA mental health treatment, including from the Salisbury VA Medical Center (VAMC).  However, VA treatment records dated after January 2013 are not associated with the claims file.  Any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate outstanding VA mental health records dated since January 2013, including from Salisbury VAMC.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional in order to determine the nature, extent and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner should report all pertinent findings and comment on the impact of the Veteran's psychiatric disability on his occupational and social impairment and functioning.

The examiner should also comment on the functional impact of the Veteran's service-connected disabilities, either individually or in the aggregate, on his ability to secure or follow a substantially gainful occupation, without regard to his age or nonservice-connected disabilities.  The examiner should consider such impairments as problems with communication, concentration, and inter-personal relationships.  The examiner should also review and consider the Veteran's April 2012 VA psychiatric examination report which discusses employability, as well as the January 2013 VA treatment record from Dr. J.D.

The Veteran's other physical service-connected disabilities are left wrist disability, lumbar spine disability, bilateral tinnitus, right ear hearing loss, right hand eczema, right wrist chip fracture, left knee disability, right knee disability, as well as scars on the back of his head, left wrist scar, right scrotum, right eyebrow, left thumb, left forearm, left thigh and bilateral hands.

If another physical examination is necessary to provide an opinion, this should be accomplished.

A complete rationale or explanation must be provided for all opinions.

3.  Finally, readjudicate the appeal.  If a claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

